Montgomery App. No. 16075. On October 7, 1996, appellants/cross-appellees filed a motion for reconsideration of this court’s dismissal of their appeal for want of prosecution. In the motion for reconsideration, appellants/cross-appellees incorporated by reference a document titled “Appellants’ Motion for Clarification of Filing Dates and Motion to Accept Merit Brief.” Whereas the incorporated motion is, in essence, a motion to waive the deadline for the filing of the appellants’ brief, and S.CtPrae.R. XTV(1)(C) prohibits motions to waive the rule against untimely filings,
IT IS ORDERED by the court, sua sponte, that the incorporated motion be, and hereby is, stricken.
*1406IT IS FURTHER ORDERED by the court that the motion for reconsideration be, and hereby is, denied.